Citation Nr: 0425738	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-23 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The Board also notes that in October 1999, a hearing before a 
hearing officer at the RO was held.  A transcript of that 
hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

In a March 2004 letter to the veteran, the RO attempted to 
comply with the notification requirements of the VCAA; 
however, this letter informed the veteran of the evidence and 
information necessary to substantiate a claim for service 
connection and did not inform him of the evidence and 
information necessary to substantiate his claim for an 
increased rating for PTSD.  

The Board also notes that VA's duty to assist the veteran in 
the development of the facts pertinent to this claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Although the veteran was afforded VA examinations in response 
to the current claim for increase, the most recent of those 
examinations was performed in December 1999.  Moreover, no 
treatment records for the period since October 2000 have been 
obtained. 

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions: 

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
of the evidence and information necessary 
to substantiate the claim for increase, 
notice that he should submit any 
pertinent evidence in his possession and 
notice that he should either submit or 
provide the information and authorization 
necessary for the RO to obtain any 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his PTSD during the period of this claim.  

2.  Thereafter, the RO should take 
appropriate steps to obtain any pertinent 
evidence identified but not provided by 
the appellant.  In any event, the RO 
should ensure that a copy of all 
pertinent VA outpatient records for the 
period since October 2000 are associated 
with the claims folders.  If the RO is 
unable to obtain any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request him to 
provide the outstanding evidence.  

3.  Then, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The veteran should 
be properly notified of the examination 
and of the consequences of his failure to 
appear.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the service-connected psychiatric 
disability. 

In addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned. 

The rationale for all opinions expressed 
must also be provided.

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all of the relevant evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




